Exhibit 10.4

  PROMISSORY NOTE



$3,000.00 January 28, 2019

 



This Promissory Note ("Note") is made and delivered by Celexus, Inc., a Nevada
corporation ("Borrower") in favor of Global Services Unlimited Group and/or
Assignees ("Lender").



 



FOR VALUE RECEIVED, Borrower promises to pay to Lender, or order, the principal
sum of Three Thousand Dollars ($3,000.00) (the "Note Amount"), together with
interest as provided herein.



a.Interest Rate. Interest shall be at the rate of 0 percent per month until
maturity.

 

1.                  Payments. The Note Amount and all accrued interest shall be
due and payable in full on the Maturity Date (“defined below”). All cash
payments shall be made in lawful money of the United States of America and in
immediately available funds at such place as the Lender hereof may from time to
time direct by written notice to Borrower. This Note may be repaid at any time
prior to the Maturity Date without any prepayment penalty.



2.                  Maturity Date. This Note is due one year after the full
funding of this Note (the "Maturity Date").

 

3.                  Default Acceleration. The occurrence of any Event of
Default, as defined below, and in Lender’s sole discretion and interpretation
shall be a default hereunder. Upon the occurrence of an Event of Default, Lender
may declare the entire principal balance of this Note then outstanding (if not
then due and payable) and all other obligations of Borrower hereunder and under
the Loan Documents, without notice, to be due and payable immediately, and
subject to the applicable provisions of law, upon any such declaration, the
principal of this Note and all other amounts to be paid under this Note or any
other Loan Document shall become and be immediately due and payable, anything in
this Note or in the Loan Documents to the contrary notwithstanding.

 

The occurrence of any one or more of the following, whatever the reason
therefor, shall constitute an "Event of Default" hereunder:

a.       Borrower shall fail to pay all outstanding principal, on this Note, or
any other payment or amount owing under this Note when due and such failure is
not cured within 30 days; or

 

b.      Borrower is dissolved or liquidated, or otherwise ceases to exist, or
all or substantially all of the assets of Borrower or any entity comprising
Borrower are sold or otherwise transferred without Lender’s written consent; or

 



 1 

 

 

c.       Borrower is the subject of an order for relief by the bankruptcy court,
or is unable or admits in writing its inability to pay its debts as they mature,
or makes an assignment for the benefit of creditors; or Borrower applies for or
consents to the appointment of any receiver, trustee custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of Borrower as the case may be, and the appointment
continues undischarged or unstayed for thirty (30) calendar days; or any
Borrower institutes or consents to any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, rehabilitation or similar proceedings relating to it or to all or
any part of its property under the Laws of any jurisdictional or any similar
proceeding is instituted without the consent of Lender and continues undismissed
or unstayed for thirty(30) calendar days; or any judgment writ, attachment,
execution or similar process is issued or levied against Borrower and is not
released, vacated or fully bonded within thirty (30) calendar days after its
issue or levy; or

 

d.   Default in performance of any obligation contained herein that is not cured
within 30 days.

 

4.                  Waivers. Borrower waives any right of offset it now has or
may hereafter have against the Lender hereof and its successors and assigns.
Borrower waives presentment, demand, protest, notice of protest, notice of
nonpayment or dishonor and all other notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note. Borrower expressly
agrees that any extension or delay in the time for payment or enforcement of
this Note, any renewal of this Note and any substitution or release of the
Property, shall in no way affect the liability of Borrower hereunder. Any delay
on Lender’s part in exercising any right hereunder or under any of the Loan
Documents shall not operate as a waiver. Lender’s acceptance of partial or
delinquent payments or the failure of Lender to exercise any rights shall not
waive any obligation of Borrower or any right of Lender, or modify this Note, or
waive any other similar default.

 

5.                  Costs of Collection. Borrower agrees to pay all costs of
collection when incurred and all costs incurred by the Lender hereof in
exercising or preserving any rights or remedies in connection with the
enforcement and administration of this Note or following a default by Borrower,
including but not limited to actual attorneys’ fees. If any suit or action is
instituted to enforce this Note, Borrower promises to pay, in addition to the
costs and disbursements otherwise allowed by law, such sum as the court may
adjudge reasonable attorneys’ fees in such suit or action.



6.                  Usury. Borrower hereby represents that this loan is for
commercial use and not for personal, family or household purposes. It is the
specific intent of the Borrower and Lender that this Note bear a lawful rate of
interest, and if any court of competent jurisdiction should determine that the
rate herein provided for exceeds that which is statutorily permitted for the
type of transaction evidenced hereby, the interest rate shall be reduced to the
highest rate permitted by applicable law, with any excess interest theretofore
collected being applied against principal or, if such principal has been fully
repaid, returned to Borrower upon written demand.



 2 

 

 

7.                  Assignment By Lender. Lender may assign its rights hereunder
or obtain participants in this Note at any time, and any such assignee,
successor or participant shall have all rights of the Lender hereunder.

 

8.                  Construction. This Note shall be governed by and constructed
in accordance with the laws of the State of Wyoming. This Note has been reviewed
and negotiated by Borrower and Lender at arms’ length with the benefit of or
opportunity to seek the assistance of legal counsel and shall not be construed
against either party. The titles and captions in this Note are inserted for
convenience only and in no way define, limit, extend, or modify the scope of
intent of this Note.

 

9.                  Partial Invalidity. If any section or provision of this Note
is declared invalid or unenforceable by any court of competent jurisdiction,
said determination shall not affect the validity or enforceability of the
remaining terms hereof. No such determination in one jurisdiction shall affect
any provision of this Note to the extent it is otherwise enforceable under the
laws of any other applicable jurisdiction.

 

10.              Venue and Jurisdiction. The jurisdiction and venue of any
action brought in connection with this Note shall be exclusively in Nevada and
solely under Nevada law.

 

11.              Waiver of Jury Trial. Borrower and Lender, by its acceptance of
this Note, hereby waive their respective rights to a trial by jury in any action
or proceeding based upon, or related to, the subject matter of this Note and the
business relationship that is being established. This waiver is knowingly,
intentionally and voluntarily made by Borrower and Lender, and Borrower
acknowledges that neither Lender nor any person acting on behalf of Lender has
made any representations of fact to induce this waiver of trial by jury or in
any way to modify or nullify its effect. Borrower and Lender acknowledge that
this waiver is a material inducement to enter into a business relationship that
each of them has already relied on this waiver and that each of them will
continue to rely on this waiver in their related future dealings. Borrower
further acknowledges that he has been represented (or has had the opportunity to
be represented) in the signing of this Note and in the making of this waiver by
independent legal counsel.

 

12.              Binding Obligations. This Note and any other Loan Documents,
when executed and delivered, will constitute the legal, valid and binding
obligations of Borrower enforceable in accordance with their terms.

 

13.                          Warranties. Borrower hereby warrants that (i) the
Borrower is duly and validly organized in the State of Nevada, (ii) the Borrower
has authority under its corporate governance documents to borrow funds; (iii) to
the Borrowers knowledge, the Borrower has no material undisclosed liabilities
and no actions, suites, proceedings or investigations are pending or threatened
against the Borrower which might result in a material adverse change in the
financial condition of Borrower as a whole; (iv) the statements,
representations, warranties and covenants in the Agreement are accurate.

 

By: [image_007.jpg]

Celexus, Inc.



 3 

 

